DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The examiner thanks applicants for filing the terminal disclaimer on 11/26/21, and the previous double patenting rejection is withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Schell on 12/10/21.

The claims have been amended, and claims 1-10 and 12-20 remain as previously presented, with claim 11 being amended as follows:

11. (Currently Amended) A method of sensing a characteristic of a polynucleotide with a sensor array, the method comprising: 
disposing the polynucleotide in a confinement region, of a plurality of confinement regions, in sensing relationship to a sensor of the sensor array, the sensor responsive to pH change within the confinement region, the confinement region having an opening exposed to a flow chamber; 
treating a reagent solution with buffer particles; 

detecting a pH change within the confinement region indicative of the characteristic of the polynucleotide.

Allowable Subject Matter
Claims 1-20 are allowed.
	The reasons for allowance are laid forth in the office action mailed on 8/26/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798